Title: To Alexander Hamilton from Aaron Ogden, 9 April 1800
From: Ogden, Aaron
To: Hamilton, Alexander



Sir
Elizabeth Town [New Jersey] April 9. 1800

I believe, there can be no doubt, but a fair construction of the 6th. Section of the “act for the better organizing of the troops of the United States” will warrant the appointment of officers from the line to act as assistants, to the principals of the Quarter-Master Generals department, in the several military districts; and that from this source, gentlemen of more respectability and more competent knowledge, may be obtained, at far less expence, than from any other.
To say nothing of the extensive correspondence, which must result from the great number of distinct objects, to which the attention of the department, must necessarily be called; I submit, with great deference, whether The receiving, arranging and consolidating very numerous returns, and transmitting them, as well to the Commanding General, as to the principal office of the department, at the seat of government. The keeping of exact accounts of all articles purchased and distributed, of all monies received and disbursed, and the making of proper entries in the books which must be opened, with all those various heads, and that unavoidable minuteness and particularity, which the nature of the business, and the mode of settling accounts, must necessarily require—The securing of a faithful discharge of the trusts which, of course, must be reposed in such an assistant, by the tie of military honor, and reputation, and the high responsibility which, by the articles of war, is attached to fraudulent conduct. The opportunity of leaving the attention and time of the principal Officer of the department, within the district, as free as circumstances may admit, to persue the more important and scientific parts of his duties and ready at all times, (without any thing being neglected) to discharge such functions and promptness. It is submitted, I say, with much deference, whether these considerations be not sufficient, to induce your concurrence in an opinion, in favor of the expedience of the allowance of an Officer from the line, for an assistant in the district assigned me.
Should I be so fortunate, as to have your approbation, I think, it is in my power to nominate a subaltern, who will be entirely competent to the services required, if the time of any one person, be sufficient therefor; which however, I at present, very much doubt but, should experiment shew the necessity of still further assistance, I shall in such case, only expect, an Office Clerk or Clerks, in the ordinary way.
The objection, arising from any disinclination, to fill up the station in the line, which might be thus left destitute, will not, I hope, be thought insurmountable, when it is considered, that there will be left, an entire sufficiency of Officers for the command of the men, which have been enlisted.
I have the honor to be,   with the most perfect respect. Your mo. ob. servant

Aaron Ogden.
Major General Alexander Hamilton.


